DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely exclusively on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0176384) in view of Imbert et al (US 2018/0297143).
Regarding claims 1-24, Wu discloses:
A chip for hybrid bonded interconnect bridging for chiplet integration, the chip comprising: 
a first chiplet (110, ¶0016); 
a second chiplet (120, ¶0016); and 
an interconnecting die (140, ¶0031) coupled to the first chiplet and the second chiplet through a copper to copper bond ((¶0033 discloses copper post 148a is bonded to copper post 132b, ¶0027, without a solder cap 148b present).
Wu does not disclose “a hybrid bond”.  In a similar device, however, Imbert discloses a hybrid bond is used to join adjacent chiplets (10, 20, ¶0074), wherein the hybrid bond comprises a metal (11, 21, ¶0060,-¶0062) to dielectric (12, 22, ¶0060- ¶0062) pairing.  Imbert discloses that a structure as taught provides an improved bonding interface between adjacent conductive surfaces (¶0019).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Wu, including providing a hybrid bond comprising a metal to dielectric pairing in order to provide improved bonding as taught by Imbert.
Regarding claim 9, Wu discloses:
An apparatus for hybrid bonded interconnect bridging for chiplet integration, the apparatus comprising: 
one or more components (RDL 160, ¶0048), wherein at least one component is operatively coupled to a chip and the chip comprises: 
a first chiplet (110, ¶0016); 
a second chiplet (120, ¶0016); and 
an interconnecting die (140, ¶0031) coupled to the first chiplet and the second chiplet through a copper to copper bond (¶0033). Wu does not disclose “a hybrid bond”.  In a similar device, however, Imbert discloses a hybrid bond is used to join adjacent chiplets (10, 20, ¶0074), wherein the hybrid bond comprises a metal (11, 21, ¶0060,-¶0062) to dielectric (12, 22, ¶0060- ¶0062) pairing.  Imbert discloses that a structure as taught provides an improved bonding interface between adjacent conductive surfaces (¶0019).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Wu, including providing a hybrid bond comprising a metal to dielectric pairing in order to provide improved bonding as taught by Imbert.
Regarding claim 17, Wu discloses:
A method of hybrid bonded interconnect bridging for chiplet integration, the method comprising: 
bonding an interconnecting die (140) to a first chiplet (110) and a second chiplet (120).  Wu does not disclose “a hybrid bond”.  In a similar device, however, Imbert discloses a hybrid bond is used to join adjacent chiplets (10, 20, ¶0074), wherein the hybrid bond comprises a metal (11, 21, ¶0060,-¶0062) to dielectric (12, 22, ¶0060- ¶0062) pairing.  Imbert discloses that a structure as taught provides an improved bonding interface between adjacent conductive surfaces (¶0019).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Wu, including providing a hybrid bond comprising a metal to dielectric pairing in order to provide improved bonding as taught by Imbert.
Regarding claims 2, 10 and 18 the modification of Imbert further discloses:
wherein the hybrid bond comprises an oxide bond and a copper bond (¶0033 of Wu).
Regarding claim 3, 11, and 19, Wu further discloses:
wherein the interconnecting die (140) comprises one or more trans-silicon via (TSV) connections (143, ¶0032) between the first chiplet (110) and the second chiplet (120).
Regarding claim 4, 12 and 20, Wu further discloses:
wherein the interconnecting die (140) comprises one or more physical intellectual property blocks facilitating communication external to the interconnecting die (¶0031).
Regarding claim 5, 13, and 21, Wu further discloses:
wherein the chip further comprises an epoxy molding layer (125, ¶0035), one or more conductive pillars (132, ¶0026) coupled to the first chiplet (110), and one or more conductive bumps (170, ¶0048) applied to the one or more conductive pillars.	
Regarding claim 6, 14, and 22, Wu further discloses:
wherein the chip further comprises a dielectric layer (125) and one or more through-dielectric vias (132) coupled to the first chiplet (110).
Regarding claims 7, 15 and 23, Wu in view of Imbert does not disclose “wherein the dielectric layer comprises fluorosilicate glass (FSG)”.  Applicant is advised that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide FSG as the dielectric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore, the claimed limitations are considered met.
Regarding claim 8, 16, and 24, Wu in view of Imbert does not disclose “another interconnecting die bonded to one or more other chiplets using another hybrid bond”. However, it  would have been obvious to one of ordinary skill in the art at the time the invention was made to provide additional elements as claimed  since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   Therefore, the claimed limitations are considered met.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899